Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 Applicant has amended claims 1, 7 and 13 under the After Final Consideration Program (filed June 27, 2022) to include the limitation “providing telemetry information for user interaction with a query result that displays a student profile, wherein a lack of user interaction with the student profile is employed to generate a recommendation to change a composition of the student profile to increase user interaction”.
A new search was conducted and no new relevant prior art that teaches this limitation was discovered.  As a result, the limitation of “providing telemetry information for user interaction with a query result that displays a student profile, wherein a lack of user interaction with the student profile is employed to generate a recommendation to change a composition of the student profile to increase user interaction” overcomes the 103 rejection.
The best prior art of record discloses:
Elliot et al. (US Pat. No. 8,375,026):
providing student information that includes one or more unified facts, wherein the student information is employed to generate one or more student profiles; (C1; L42-49: A system and method is described for receiving a plurality of non-standardized data sets and generating respective standardized profiles that can be used for efficiently comparing and matching the data sets. One application of this invention is to convert job seekers' resumes and job postings into respective standardized profiles and then ranking the standardized profiles according to their suitability for a particular job posting.)
providing position information that includes one or more other unified facts, wherein the position information is employed to generate one or more position profiles; (C1; L42-49: A system and method is described for receiving a plurality of non-standardized data sets and generating respective standardized profiles that can be used for efficiently comparing and matching the data sets. One application of this invention is to convert job seekers' resumes and job postings into respective standardized profiles and then ranking the standardized profiles according to their suitability for a particular job posting.)
determining a correlation score for each pairing of each student profile to each position profile based on one or more recommendation models, the one or more unified facts, and the one or more other unified facts, (C16; L14-18:The query generated from the subject profile 80a will then cause the search engine 160 to return a list of target profiles 80b-80n (in the foregoing example, resume profiles) in a ranked order by how closely the weighted target profiles 80b-80n match the subject profile query.) wherein a recommendation is provided for a pairing of a student profile to a position profile based on the correlation score that corresponds to their pairing; (Fig. 22A)
Tang et al. (US Pub. No. 2017/0024701) discloses receiving four target job titles (i.e., additional information about a position) where the target job title is matched against job titles in a set of job positions and if a target job title is associated with a score that is below the threshold, then the job recommender ignores the target job title (i.e., unless the match is above a threshold, the job title is not updated with the new job title information). ([0070]).  The Examiner understands the threshold to be a determined value to classify additional position information.
Gindin et al. (US Pat. No. 9,529,863 B1) discloses using GPS transceivers to determine physical coordinates of network computers on the surface of the Earth (C13; L5-17) and using this information to select localization features, including time zones, languages, currencies, calendar formatting and the like for displaying a GUI, as well as for internal processes and databases. (C14; L45-56).
Goel et al. (US Pub. No. 2015/0317754) discloses a growth rate for a particular job title or job function. ([0043]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828. The examiner can normally be reached M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629